                 Case 5:19-mj-70117-MAG Document 7 Filed 01/25/19 Page 1 of 1


                                                                                                   €•0
                                                                                       •^4/*/ 3.

           1

           2

           3

           4                                  UNITED STATES DISTRICT COURT

           5                                 NORTHERN DISTRICT OF CALIFORNIA

           6                                        SAN JOSE DIVISION

           7

           8     UNITED STATES OF AMERICA,                        Case No.l9-mi-70117-MAG-l        (VKD)
                                                                   ♦SEALED*
                                Plaintiff,
           9
                                                                  ORDER RE RELEASE
                         V.
          10

          11     JIZHONG CHEN,

                                Defendant.
          12
3I        13          The Court is advised that defendant Jizhong Chen has posted cash in the amount of
5 •=
          14   $100,000 as partial security for the bond set by the Court. Accordingly, the Court orders Mr.
W5   O

Q    2o   15   Chen released on the conditions set by the Court's order dated January 24, 2019. Dkt. No. 5.
U5

B    «
-2 5      16          IT IS SO ORDERED.
00
•o E
<U   V
.t2 J=    17   Dated: January 25, 2019
c    t:

          18

          19
                                                                           VIRGINIA K. DEMARCHI
          20                                                               United States Magistrate Judge
          21

          22


          23

          24


          25

          26

          27

          28
